Citation Nr: 0829278	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  05-38 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to an increased initial evaluation for 
hepatitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had active service from August 1957 until October 
1960.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal initially included a claim for entitlement to 
service connection for facet arthritis, L5-S1, with 
degenerative changes and herniated disc, status post 
hemilaminectomy/diskectomy at right L5-S1.  However, the 
veteran did not perfect his appeal for these claims as he did 
not timely file a Substantive Appeal after receipt of the 
December 2005 Statement of the Case. As such, this issue is 
not presently before the Board. 38 U.S.C.A. § 7105(a); 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) [pursuant to 
38 U.S.C.A. § 7105, a Notice of Disagreement initiates 
appellate review in the VA administrative adjudication 
process; and the request for appellate review is completed by 
the claimant's filing of a substantive appeal (VA Form 1-9 
Appeal) after an SOC is issued by VA].

In April 2007 the veteran requested a travel board hearing 
before a Member of the Board in connection with his claim.  
In July 2007, the veteran notified the RO that he would 
prefer a central office hearing.  The veteran was notified in 
October 2007 that his hearing had been scheduled for January 
2008.  In December 2007, prior to the hearing, the veteran 
indicated he would be unable to attend the hearing and 
requested VFW appear on his behalf.  Accordingly, VFW 
submitted an informal hearing presentation in July 2008.  As 
there are no other hearing requests of record, the Board 
deems the veteran's request for a hearing withdrawn. See 38 
C.F.R. § 20.704(e) (2007).

The claim for an increased initial evaluation for hepatitis A 
is being REMANDED and is addressed in the REMAND portion of 
the decision below.  This issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran did not engage in combat with the enemy during 
his active service.

2.  The evidence does not show the diagnosed PTSD is related 
to a confirmed stressor from the veteran's active service.

3.  The evidence does not show that any diagnosed asbestosis, 
or any other lung disability, is related to the veteran's 
active service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for PTSD 
have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  The criteria for a grant of service connection for 
asbestosis have not been met. 38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in January 2004, March 2004, June 
2004, January 2006, June 2006 and April 2007 that fully 
addressed all notice elements.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, service personnel records, VA outpatient 
treatment records and records form the Social Security 
Administration.  The veteran submitted VA medical records, 
records form the Social Security Administration and lay 
statements in support of his claim.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; and (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown.  The veteran has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  As will be described in greater detail below, 
here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the appellant's 
military service.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, in October 2007, the veteran advised the RO he had no 
additional evidence to submit.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Merits of the Claim

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).



PTSD

The veteran seeks service connection for PTSD.  Specifically 
he contends his PTSD is a result of being constantly on guard 
while training Laotian forces.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

The veteran has a current disability of PTSD as reflected by 
VA outpatient treatment records.  The veteran also has 
medical evidence which generally attributes the diagnosed 
PTSD to his service.   For example, the June 2006 VA 
outpatient treatment record reflected the physician diagnosed 
PTSD based upon the veteran's described stressors of training 
Laotian forces who often became Communist warriors and being 
under fire and always having to be alert.  

The remaining question, therefore, is whether there is an 
inservice stressor and either evidence of combat service or 
corroborating evidence the stressor occurred. A finding of 
combat service is significant because under 38 U.S.C.A. § 
1154(b), if the veteran is found to have served in combat, VA 
shall accept as sufficient proof of a stressor satisfactory 
lay evidence if it is consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of the event. VA's 
General Counsel has held that the determination of whether a 
veteran "engaged in combat with the enemy" depends on 
multiple factors, including the requirement that the veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case by 
case basis. VAOPGCPREC 12-99. The General Counsel's opinion 
is binding on the Board. 38 U.S.C.A. § 7104(c); 38 C.F.R. § 
14.507.

In the present case, there is no evidence the veteran served 
in combat.  The veteran's Form DD 214 reflects his military 
occupational specialty was that of a radio operator.  While 
personnel records also reflect the veteran had a military 
occupational specialty of light weapons infantry, there is no 
indication the veteran received any combat-related awards or 
decorations.

Since the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  As noted 
above, the veteran reported he was exposed to unstable troops 
who could not be trusted and always needed to be watched 
while he was serving with the Special Forces in Laos.  A 
subsequent October 2007 statement noted additional stressors 
of being exposed to fire aboard a C124 while in the 
Philippines in July 1960.  

The evidence associated with the claims file does not provide 
an approximate balance of evidence such that the benefit of 
the doubt can be accorded to the veteran as to corroboration 
of the stressors.

The veteran's personnel records fail to reflect any service 
in Laos.  The record did confirm he had a period of foreign 
service with the U.S. Army Pacific from January 1960 until 
July 1960.  The veteran submitted a January 2008 statement 
from a fellow soldier indicating that they were both assigned 
to the 7th Special Forces Group on a classified combat 
mission to Laos between late 1959 and mid 1960.  The veteran 
in October 2007 listed the names of 6 soldiers who he served 
within Laos; however no statements from these soldiers were 
submitted.  

Even assuming, without deciding, the veteran did have service 
in Laos, there is simply a lack of evidence supporting the 
veteran's claimed stressor.  For example, the lay statement 
did not describe any duties concerning training forces or 
otherwise discuss being subjected to gunfire.  To the extent 
that the veteran has provided an account of such stressors, 
they are not verifiable as they lack sufficient detail.  
Specifically, the veteran's account of training hostile 
Laotian forces and being subject to gunfire are generally and 
vaguely stated and do not provide specific dates or locations 
that could be used for further corroboration purposes.  
Generalized descriptions of stress do not lend themselves to 
meaningful corroboration efforts.  The veteran carries the 
burden of advancing information about such incidents to 
enable VA to corroborate them. 38 C.F.R. § 3.159(c)(2)(i).  
He has not done so here.  

Thus, the veteran has several diagnoses of PTSD which relate 
the condition generally to the veteran's claimed inservice 
stressors. Nevertheless, with respect to PTSD, credible 
evidence that the claimed in-service stressors actually 
occurred is still required, and credible supporting evidence 
cannot consist solely of after-the-fact medical nexus 
evidence. See Moreau v. Brown, 9 Vet. App. 389, 396 (1996); 
38 C.F.R. § 3.304(f) (2005). Corroboration does not require 
corroboration of every detail, including the veteran's 
personal participation in the identifying process. Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997).

Therefore the preponderance of the evidence is against the 
veteran's claim. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Asbestosis

The veteran seeks service connection for asbestosis.  
Specifically, the veteran claims that while he served in 
Laos, he helped turn over dynamite cases that were covered 
with asbestos.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

There are no special statutory or regulatory provisions 
concerning claims involving service connection for an 
asbestos related disease.  While there is guidance for 
adjudicators as to asbestos-exposure claims, the law remains 
clear that there must be a diagnosis of the claimed 
disability. See Veteran's Benefits Administration Manual M21-
1, Part VI, 7.21.  The manual notes that asbestos particles 
have a tendency to break easily into tiny dust particles that 
can float in the air, stick to clothes, and may be inhaled or 
swallowed. Inhalation of asbestos fibers can produce fibrosis 
and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The manual notes that 
lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, etc.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service. Dyment v. West, 
13 Vet. App. 141 (1999), affd, Dyment v. Principi, 287 F.3d 
1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000.  In reviewing claims 
for service connection, it must be determined whether or not 
military records demonstrate asbestos exposure in service; it 
should be determined whether or not there was asbestos 
exposure pre- service and post- service; and it should be 
determined if there is a relationship between asbestos 
exposure and the claimed disease.

A December 2002 private medical record concluded with the 
finding of parenchymal changes of the lungs consistent with 
asbestosis, provided that the exposure history and period of 
latency were appropriate.  Similarly, a March 2004 VA 
examination for hepatitis noted there was an abnormal chest 
x-ray in November 2003 that included a diagnosis of 
asbestosis.  The remaining question, therefore, is whether 
there is evidence of an inservice occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.


Service treatment records, however, fail to reflect any 
complaints, diagnoses or treatment for asbestosis.  
Furthermore, there is no documentation in the service 
treatment records or the service personnel records confirming 
the veteran was exposed to asbestos fibers.  Significantly, 
the veteran served in the Army and had military occupational 
specialties as a light weapons infantry and radio operator, 
neither of which are occupations which would involve exposure 
to asbestos.  See Veteran's Benefits Administration Manual 
M21-1, Part VI, 7.21 (discussing military occupational 
specialties in which typically involved asbestos exposure.).  
While the veteran is competent to describe handling boxes 
covered with blankets, the veteran is not competent to report 
(1) that the material he observed on the blankets during 
service was asbestos, and (2) assuming the material was 
asbestos, the degree of such exposure.  Were such exposure 
documented, (and it is not), any attempt to gauge such 
exposure would necessarily resort to speculation. The law 
provides that service connection may not be based on resort 
to speculation or remote possibility. 38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

Service treatment records did reflect the veteran treated for 
various respiratory ailments.  For example, records dated in 
October 1957 noted a diagnosis of acute respiratory disorder.  
A chest x-ray taken at that time was normal.  Records in 
March 1959 noted complaints of a cough; however, the chest x-
ray was normal.  These appeared to be acute and transitory 
episodes as no subsequent records noted any complaints or 
treatment for a respiratory disability.  In fact, the August 
1960 examination performed in connection with the veteran's 
separation from service described the lungs and chest as 
normal.  Similarly, the veteran denied a history of shortness 
of breath, pain or pressure in chest, or chronic cough on the 
August 1960 report of medical history.

More significantly, there is no competent medical evidence of 
a nexus. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

While there are several records noting fibrous changes of the 
lungs and documenting treatment for a respiratory disability, 
the only record which related the asbestosis to service was a 
December 2002 private medical record that concluded the 
findings of parenchymal changes of the lungs was consistent 
with asbestosis, provided that the exposure history and 
period of latency were appropriate.  While this record 
appears to provide the necessary nexus, the Board notes that 
the physician did not provide a rationale for his conclusion.  
Furthermore, there is no indication the physician reviewed 
the claims file and in fact, the examiner qualified his 
diagnosis by noting that it may be asbestosis, provided that 
the exposure history and latency were appropriate.  The U.S. 
Court of Appeals for Veterans Claims (CAVC) has held on 
numerous occasions that medical opinions which are 
speculative, general or inconclusive in nature are of little, 
if any, probative value. See Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992). 

Given the veteran's documented respiratory ailments during 
service, the Board also considered whether service connection 
was warranted without consideration of any inservice exposure 
to asbestos.  However, these ailments appear to have been 
acute and transitory in nature and to have resolved 
completely by the time of separation from service.  In any 
case, there is no competent medical evidence linking the 
current asbestosis to the respiratory ailments documented 
during service.  

In sum, there is no evidence confirming the veteran was 
exposed to asbestos during service; and no evidence that the 
assumed degree of exposure to asbestos was enough to cause 
asbestosis or other asbestos related lung disorder.  
Furthermore, there is no competent medical evidence linking 
the currently diagnosed asbestosis to any event during the 
veteran's service.  As such the preponderance of the evidence 
is against the veteran's claim for service connection for an 
asbestos related lung disorder.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for asbestosis is denied. 


REMAND

Concerning the claim for an increased initial evaluation for 
hepatitis A, a preliminary review of the record discloses 
that further development is necessary. Specifically, the 
Board finds another VA examination is necessary.  

Although the veteran underwent a VA examination in March 
2004, this examination had a view towards ascertaining 
whether the veteran had a diagnosis of hepatitis and whether 
the hepatitis was related to service.  As such, the March 
2004 VA examination is not sufficient to ascertain the 
current severity of the disorder, with specific inquiry as to 
the rating criteria.  Beverly v. Brown, 9 Vet. App. 402, 406 
(1996) (Holding that VA rating examinations must contain 
findings which address the specific diagnostic criteria.); 
see Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992) (Holding that VA must 
adhere to specific factors as enumerated in the rating 
criteria when evaluating schedular disability rating 
claims.).

Additionally, the March 2004 is too remote in time to address 
the current severity of the veteran's hepatitis A, 
particularly as the veteran, through his representative has 
alleged his condition has worsened.  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (holding that a veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the veteran's contention that his 
disability had increased in severity) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered "contemporaneous").

The state of the record is uncertain as to the severity of 
the veteran's hepatitis A, and an updated VA examination is 
therefore needed in order to make an informed decision 
regarding the veteran's current level of functional 
impairment and adequately evaluate his current level of 
disability. See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
examination to assess the current severity 
of his hepatitis A, accompanied by any 
clinical testing deemed appropriate by the 
examiner.  The claims folder, and a copy 
of this remand, must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner is requested to 
review all pertinent records associated 
with the claims file and offer comments 
and an opinion as to the severity of the 
condition.  

A clear rationale for all opinions and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

2.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.  
The veteran need take no action until he 
is notified.  The Board intimates no 
opinion, either factual or legal, as to 
the ultimate conclusion warranted in this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


